No. 12838

          I N THE SUPREME C U T O T E STATE O MONTANA
                           OR    F H         F

                                      1975



THE STATE O MONTANA,
           F
                                                                 1_   .>
                                                                       \




                             P l a i n t i f f andiippellant,

          -VS   -
EUYMOND LEE BRACKNEY,
                                                                  I
                                                   7         /
                                                                 1
                             Defendant and Respondent.



Appeal from:         D i s t r i c t Court of t h e Eighth J u d i c i a l District,
                     Honorable Paul G. H a t f i e l d , Judge p r e s i d i n g .

Counsel o f Record:

     For Appellant :

                Smith, Emmons 6 B a i l l i e , Great F a l l s , Montana
                James R e Walsh argued, Great F a l l s , Montana

     For Respondent :

                Hon. Robert L. Woodahl, Attorney General, Helena,
                 Montana
                Thomas A. Budewitz, A s s i s t a n t Attorney General,
                 argued, Helena, Montana
                J. Fred Bourdeau, County Attorney, Great F a l l s , Montana



                                                 Submitted:      May 8, 1975

                                                       Decided: MAY        2 0 1975
Filed :   't5Ay     2 1915
M r . J u s t i c e Wesley C a s t l e s d e l i v e r e d t h e Opinion of t h e Court.

               This i s an appeal by defendant from an o r d e r denying a
w r i t of habeas corpus.                  Defendant was a r r e s t e d i n Great F a l l s ,
Montana, a t t h e a i r p o r t , where he a r r i v e d upon being deported from
Canada.        He was a r r e s t e d on a f u g i t i v e warrant from t h e s t a t e of
California.           The s t a t e of C a l i f o r n i a s e n t an e x t r a d i t i o n r e q u e s t
t o t h e Governor of Montana, who, on A p r i l 9, 1974, signed a r e n d i t i o n
warrant f o r t h e r e t u r n o f defendant t o C a l i f o r n i a by an a g e n t of
t h e s t a t e of C a l i f o r n i a .
               Defendant was convicted i n t h e Superior Court of T u l a r e
County, C a l i f o r n i a , of t h e crime of second degree b u r g l a r y , w i t h
three p r i o r convictions.                    O December 22, 1966, he was committed
                                                 n
t o t h e s t a t e prison.          O March 24, 1967, h i s sentence was amended
                                      n
t o 8 years.         O May 25, 1970, he was r e l e a s e d on p a r o l e .
                      n                                                                        O Septem-
                                                                                                n
b e r 9 , 1973, h i s p a r o l e was suspended,and he was ordered r e t u r n e d
t o prison.
               Following d e f e n d a n t ' s a r r e s t i n Great F a l l s , and t h e
r e c e i p t of t h e e x t r a d i t i o n r e q u e s t , defendant p e t i t i o n e d t h e
d i s t r i c t c o u r t of Cascade County f o r a w r i t of habeas corpus.                          A
h e a r i n g was had b e f o r e t h e Honorable               Paul G. H a t f i e l d on June 1 7 ,
1974.      Judge H a t f i e l d denied t h e w r i t and t h i s appeal was taken.
              Appellant s e t s f o r t h t h r e e i s s u e s f o r review which, i n
o u r view, can be s t a t e d             --   whether t h e Montana Governor's warrant
was v a l i d ?
               I n a h i g h l y t e c h n i c a l argument i n h i s b r i e f , a p p e l l a n t
would have u s scan t h e C a l i f o r n i a r e q u e s t f o r e x t r a d i t i o n t o s e e
t h a t each "iff d o t t e d and "tf'c r o s s e d .
                was                                                     A t the hearing before
Judge H a t f i e l d t h e i d e n t i t y of a p p e l l a n t was e s t a b l i s h e d by photo-
graph and f i n g e r p r i n t s .         The a p p l i c a t i o n f o r r e q u i s i t i o n , approved

a s t o form by t h e a t t o r n e y g e n e r a l of Montana, included p h o t o s t a t i c
c o p i e s of l e g a l commitment d a t a ; f i x i n g o f term; g r a n t i n g of p a r o l e ;
suspension of p a r o l e ; complaint; i n f o r m a t i o n ; r e p o r t , recommenda-
t i o n o f probation o f f i c e r and judgment; a c t i o n of t h e C a l i f o r n i a
Adult A u t h o r i t y f i x i n g t h e term and g r a n t i n g p a r o l e ; a c t i o n o f t h e
Adult A u t h o r i t y suspending p a r o l e ; photograph and photocopy of
f i n g e r p r i n t c a r d ; s e n t e n c e d a t a ; and, f i n a l l y , a photocopy of
c o n d i t i o n s o f p a r o l e signed by a p p e l l a n t .
                Included i n t h e signed c o n d i t i o n o f p a r o l e i s a waiver
of e x t r a d i t i o n .   Appellant having been i d e n t i f i e d , t h e genuineness
of t h e e x t r a d i t i o n r e q u e s t having been shown, t h e Governor of Montana's
warrant having been i s s u e d , t h e r e was n o t h i n g l e f t f o r d e c i s i o n
and t h e d i s t r i c t c o u r t was c o r r e c t i n denying t h e a p p l i c a t i o n f o r
w r i t of habeas corpus.
               Appellant makes much of what he c o n s i d e r s a b s o l u t e r e q u i -
s i t e s under s e c t i o n 94-501-3,         R.C.M.      1947.     I n S t a t e v. Booth, 134
Mont. 235, 243, 244, 328 P.2d 1104, t h e s e r e q u i s i t e s were s e t f o r t h .
The papers h e r e s u b s t a n t i a l l y comply.
                I n P e t i t i o n of Dixson, 149 Mont. 412, 439 P.2d 642, t h i s
Court found t h a t a waiver of e x t r a d i t i o n b i n d s a p a r o l e e .            We
recognize t h a t a p p e l l a n t i n s i s t s t h a t t h e waiver of e x t r a d i t i o n was
n o t argued i n t h e d i s t r i c t c o u r t .       The d i s t r i c t c o u r t examined t h e
papers.         I t d i d n o t g i v e any reason f o r denying t h e p e t i t i o n f o r

w r i t of habeas corpus, b u t i t i s s o p a t e n t l y apparent on t h e f a c e
of t h e a p p l i c a t i o n and s u p p o r t i n g documents t h a t no r e a s o n needed
t o be given.           This Court s a i d i n Booth:
               "It has been thoroughly e s t a b l i s h e d t h a t t h e
               warrant of a r r e s t i s prima f a c i e evidence t h a t
               t h e r e l a t o r i n habeas corpus proceedings i s
               p r o p e r l y charged w i t h a crime, and t h e burden
               of proof i s upon him t o overcome t h a t presumption.                       II


The same r u l e a s t o burden of proof a p p l i e s when t h e demanding s t a t e
has shown r e v o c a t i o n o r suspension of a p a r o l e w i t h a f u g i t i v e
warrant o u t s t a n d i n g .
                Having reviewed t h e e n t i r e f i l e , we a f f i r m t h e o r d e r
of t h e d i s t r i c t c o u r t .   R e m i t t i t u r i s ordered t o be i s s u e d f o r t h w i t h
and the appellant taken into custody for delivery to California
authorities.




We Concur:


.....................................
  Chief Justice